IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00349-CR
No. 10-08-00350-CR
 
Neenah Caron Pino,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
at Law No. 2
Johnson County, Texas
Trial Court Nos. M200800395
& M200800396
 

MEMORANDUM  Opinion

 




Appellant has filed motions
to dismiss these appeals under Rule of Appellate Procedure 42.2(a).  See Tex. R. App. P. 42.2(a); Crawford v.
State, 226 S.W.3d 688, 688 (Tex. App.CWaco
2007, no pet.) (per curiam).  We have not issued a decision in these appeals. 
Appellant personally signed the motions.  The Clerk of this Court has sent
duplicate copies to the trial court clerk.  Id.  Accordingly, the
appeals are dismissed. 
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeals
dismissed
Opinion
delivered and filed December 16, 2009
Do not publish
[CR25]